NO. 07-03-0299-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 DECEMBER 15, 2004

                         ______________________________


                   ROSEANDA GONZALES MORALES, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

                  NO. A 13785-0008; HONORABLE ED SELF, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Roseanda Gonzales Morales appeals from a judgment adjudicating guilt

for theft of property and imposing punishment of confinement for two years in a state jail

facility. We affirm.


       Appellant was charged by indictment with the offense of theft of property with a

value of $1,500 or more but less than $20,000.00. Pursuant to a plea agreement with the
State, appellant waived trial by jury and entered a plea of guilty. The trial court accepted

the plea of guilty, found that the evidence established appellant’s guilt, followed the plea

agreement and placed appellant on deferred adjudication for five years. Appellant did not

appeal from the proceedings.


       On June 27, 2002, a Motion to Proceed With Adjudication of Guilt was filed.

Appellant pled true to the allegations. The trial court modified the terms of appellant’s

community supervision by extending the term of supervision to seven years. A second

Motion to Proceed was filed. A hearing was held on the second motion and appellant pled

true to the allegations. The court adjudicated appellant and sentenced her to confinement

in the Texas Department of Criminal Justice, State Jail Division, for two years.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed and that, in the opinion of counsel, the record reflects no reversible

error or grounds upon which a non-frivolous appeal can arguably be predicated. Counsel

thus concludes that the appeal is frivolous. Counsel has discussed why, under the

controlling authorities, there is no reversible error in the trial court proceedings or

judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised




                                              -2-
appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed such a response.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 80,109 S.Ct.

346, 102 L.Ed 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                       Phil Johnson
                                                       Chief Justice



Do not publish.




                                            -3-